





Exhibit 10.1

FINANCIAL ADVISORY SERVICES AGREEMENT

THIS AGREEMENT IS MADE EFFECTIVE as of the 1st day of March, 2009 (the
“Effective Date”).

BETWEEN

DAHLMAN ROSE & COMPANY, LLC, a limited liability company formed pursuant to the
laws of Delaware.  

(the “Financial Advisor”),

AND

PARAMOUNT GOLD & SILVER CORP., a corporation incorporated under the laws of
Delaware.

(the “Company”);

WHEREAS:

A.

The Company and the Financial Advisor entered into a letter agreement dated
November 14, 2008 (the “Engagement Letter”) pursuant to which the Company
engaged the Financial Advisor as its financial advisor in connection with a
possible Transaction (as defined in the Engagement Letter) involving the
Company;

B.

The Engagement Letter contemplates that, in the event that, within 12 months of
the date thereof and prior to the consummation of any Transaction, the Company
determines to undertake any alternative investment banking transactions (other
than a Transaction), then the Company shall offer the Financial Advisor the
right to act as its financial advisor with respect to any such alternative
investment banking transaction;

C.

The Company anticipates completing a strategic private placement of equity
securities (the “Private Placement”);

D.

The Financial Advisor has agreed to act as financial advisor to the Company with
respect to the Private Placement; and

E.

This Agreement is intended to set out the terms and conditions acceptable to the
Company and the Financial Advisor in connection therewith and to supplement the
terms and conditions of the Engagement Letter.

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and adequacy of which is hereby confirmed, the parties hereto do
covenant and agree each with the other as follows:











--------------------------------------------------------------------------------

1.

Role of Financial Advisor

(1)

The Financial Advisor shall act as financial advisor to the Company with respect
to the Private Placement (the “Services”).

(2)

The Financial Advisor shall perform the Services using the degree of care and
skill ordinarily exercised by diligent and reputable consultants in the
corporate finance industry.

(3)

The Company acknowledges and confirms that the Services are provided as a
financial advisor and facilitator only and not as the Company’s agent.

(4)

So far as it is not inconsistent nor in conflict with the terms of this
Agreement or the Engagement Letter, the Financial Advisor is free to engage in
any other remunerative contract, calling or occupation.

2.

Financial Advisory Fee

(1)

In consideration of the Services to be rendered by the Financial Advisor to the
Company, the Company agrees to pay to the Financial Advisor a financial advisory
fee in cash equal to 7% of the gross proceeds of the Private Placement
(“Financial Advisory Fee”).

(2)

In further consideration of the Services to be rendered by the Financial Advisor
to the Company, the Company agrees to issue to the Financial Advisor upon
closing of the Private Placement that number of warrants to purchase shares of
common stock of the Company equal to 7% of the units sold pursuant to the
Private Placement (the “Financial Advisor’s Warrants”).  Each of the Financial
Advisor’s Warrants will entitle the holder on the exercise thereof to purchase
one share of common stock of the Company (each a “Financial Advisor’s Warrant
Share”) at an exercise price of C$1.05 per Financial Advisor’s Warrant Share
during a term commencing on the date that is 6 months following the closing date
of the Private Placement and ending on the date that is 48 months following the
closing date of the Private Placement.  It is anticipated that the Financial
Advisor’s Warrants will be issued under the Company’s registration statement on
Form S-3 (Registration No. 333-153104) as declared effective by the U.S.
Securities and Exchange Commission on January 7, 2009, with such Warrants to be
evidenced by a Warrant Agreement substantially in a form to be provided to the
Financial Advisor on or about March 11, 2009.  In the event issuance of the
Financial Advisor’s Warrants under the Company’s registration statement on Form
S-3 as described above is deemed not practicable, the Company will grant to the
Financial Advisor a Cashless Exercise Election (as defined below).  

(3)

The Cashless Exercise Election will give the Financial Advisor the ability to
notify the Company that it is exercising the Financial Advisor’s Warrants (or a
portion thereof) by authorizing the Company to withhold from issuance of a
number of Financial Advisor’s Warrant Shares issuable upon such exercise of the
Financial Advisor’s Warrants which, when multiplied by the Current Market Price
(as defined in Section 5 of the Warrant Certificate pursuant to the Private
Placement) on the exercise date, is equal to the aggregate exercise price of the
number of Financial Advisor’s Warrant Shares for which the Financial











--------------------------------------------------------------------------------

Advisor’s Warrants are being exercised (and such number of Financial Advisor’s
Warrant Shares shall no longer be issuable under the Financial Advisor’s
Warrants).

3.

Expenses

The Company will reimburse the Financial Advisor for reasonable expenses
incurred by the Financial Advisor expressly for the provision of the Services,
including, but not limited to, reasonable fees and disbursements of legal
counsel; provided, however, that in no event shall such reimbursement by the
Company to the Financial Advisor as to such fees and disbursements of legal
counsel exceed C$15,000.

4.

Covenants and Representations of the Financial Advisor

The Financial Advisor agrees to comply with all applicable rules, laws,
regulations and policies of any kind whatsoever having application to the
carrying out and performance of its obligations under this Agreement.  The
Financial Advisor represents and warrants that it is (a) an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D under the
United States Securities Act of 1933, as amended, and (b) duly registered and in
good standing as an “international dealer” under the Securities Act (Ontario).

5.

Covenants of the Company

(1)

The Company agrees to comply with all applicable rules, laws, regulations and
policies of any kind whatsoever having application to (i) the Private Placement,
or (ii) the carrying out and performance of its obligations under this
Agreement, including, but not limited to, the issuance of the Financial
Advisor’s Warrants and the Financial Advisor’s Warrant Shares.

(2)

The Company agrees to obtain all requisite regulatory approvals for the payment
of the Financial Advisory Fee, the issuance of the Financial Advisor’s Warrants,
and the issuance of the Financial Advisor’s Warrant Shares.











--------------------------------------------------------------------------------

6.

Term and Termination

The term of this Agreement (the "Term") shall commence on the Effective Date and
shall terminate on the earlier of:  (a) a date which is five (5)  days following
delivery of written notice of termination by one party to the other; and (b) the
date immediately following the closing date of the Private Placement.  The
provisions of Sections 3, 8, 9, 10 and 17 of this Agreement shall survive the
termination or expiration of this Agreement.

7.

Disclaimer of Liability

(1)

The Financial Advisor expressly disclaims any liability or responsibility to any
and all persons (past, present or future) including, without limitation, the
Company, its board of directors, any special committee of its board of directors
and any stockholder or other stakeholder of the Company:

(a)

By reason of any unauthorized use, reliance, publication, distribution of or
reference to the Financial Advisor or any unauthorized reference to the
Financial Advisor or this engagement; or

(b)

By reason of or in connection with the performance by the Financial Advisor of
its engagement hereunder, except to the extent that a court of competent
jurisdiction in a final judgment shall determine that the loss, claim, damage or
liability resulted from the negligence, fraud or wilful misconduct of the
Financial Advisor.

(2)

The Company acknowledges and confirms that the Financial Advisor shall not bear
any responsibility or assume any liability for any statements made by the
Company in connection with the Private Placement, including, but not limited to,
the accuracy of any representations made by the Company to any investors in the
subscription agreements provided by the Company.




8.

Indemnification

The Company hereby agrees to indemnify the Financial Advisor in accordance with
Exhibit “A” hereto, which Exhibit forms part of this Agreement and the
consideration of which is the entering into of this Agreement.  Such indemnity
(the “Indemnity”) shall be in addition to, and not in substitution for, any
liability which the Company or any other person may have to the Financial
Advisor or other persons indemnified pursuant to the Indemnity apart from such
Indemnity.  The Indemnity shall apply to all services contemplated herein.

9.

Limitation of Liability

Neither party shall have any liability to the other, by reason of the
termination of this Agreement or otherwise, for any special, incidental or
consequential damages of any kind, such as compensation for loss of present or
prospective profits or revenues or loss of actual or anticipated fees, whether
or not the Financial Advisor was advised of the possibility of such damage.











--------------------------------------------------------------------------------

10.

Notices

(1)

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or if
sent by facsimile or e-mail transmission to the party to whom such notice is
intended to be given and any notice so delivered or sent shall be deemed to have
been duly given on the next succeeding business day following the day on which
it was so delivered or sent.

(2)

Until changed by notice in writing as aforesaid, the addresses of the parties
are:

Financial Advisor:

Dahlman Rose & Company LLC

142 West 57th Street, 18th Floor

New York, New York  10019

Attention:  

Mr. Robert Brinberg

Chief Operating Officer




Telephone:  

(212) 920-2955

Fax:  

(212) 920-2952







Company:

Paramount Gold & Silver Corp.

346 Waverly Street, Suite 110

Ottawa, Ontario  K2P 0W5

Attention:  

Mr. Christopher Crupi

President and Chief Executive Office

Telephone:  

(613) 226-9881

Fax:  

(613) 226-5106







11.

Successor and Assigns

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.
Neither the Financial Advisor nor the Company may assign their rights or
delegate their obligations under this Agreement without the prior written
consent of the other party.

12.

Invalid Provisions

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality, invalidity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions or of the same
provision as applied to any other fact or circumstance and such illegal,
unenforceable or invalid provision shall be modified to the minimum extent
necessary to make such provision legal, valid or enforceable, as the case may
be.











--------------------------------------------------------------------------------

13.

Further Assurances

Each party shall promptly do, execute, deliver or cause to be done, executed and
delivered all further acts, documents and things in connection with this
Agreement that the other party may reasonably require, for the purposes of
giving effect to this Agreement.

14.

Time of Essence

Time shall be of the essence of this Agreement in all respects.

15.

Entire Agreement

This Agreement and the Engagement Letter constitute the entire agreement between
the parties pertaining to the subject matter of this Agreement and the
Engagement Letter and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written.  There are no conditions,
warranties, representations or other agreements between the parties in
connection with the subject matter of this Agreement and the Engagement Letter
(whether oral or written, express or implied, statutory or otherwise) except as
specifically set out in this Agreement and the Engagement Letter.  If any
provision contained in this Agreement is inconsistent or conflicts with any
provision contained in the Engagement Letter, the applicable provision in this
Agreement shall govern.

16.

Waiver

A waiver of any default, breach or non-compliance under this Agreement is not
effective unless in writing and signed by the party to be bound by the waiver.
 No waiver shall be inferred from or implied by any failure to act or delay in
acting by a party in respect of any default, breach or non-observance or by
anything done or omitted to be done by the other party.  The waiver by a party
of any default, breach or non-compliance under this Agreement shall not operate
as a waiver of that party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-observance (whether of the same
or any other nature).

17.

Governing Law

This Agreement is governed by the laws of the State of Delaware, without regard
to conflict of law principles, and will be binding upon and inure to the benefit
of the Company and the Financial Advisor and their respective successors and
assigns.  The Company and the Financial Advisor agree to waive trial by jury in
any action, proceeding or counterclaim brought by or on behalf of either party
with respect to any matter whatsoever relating to or arising out of any actual
or proposed transaction or engagement of or performance by the Financial Advisor
hereunder.  The Company also hereby submits to the jurisdiction of the federal
or state courts located in the State of Delaware in any proceeding arising out
of relating to this Agreement, agrees not to commence any suit, action or
proceeding relating thereto except in such courts, and waives, to the fullest
extent permitted by law, the right to move to dismiss or transfer any action
brought in such court on the basis of any objection to personal jurisdiction,
venue or inconvenient forum.











--------------------------------------------------------------------------------

18.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument.  Counterparts may be executed
either in original or faxed form and the parties adopt any signatures received
by a receiving fax machine as original signatures of the parties; provided,
however, that any party providing its signature in such manner shall promptly
forward to the other party an original of the signed copy of this Agreement
which was so faxed.

19.

Amendments

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by both parties.











--------------------------------------------------------------------------------

By signature below, the parties are bound to the terms and conditions of this
Agreement:




 

DAHLMAN ROSE & COMPANY, LLC

 

Per:

 

 

Name:

 

 

Title:

 

 

I have authority to bind the corporation.




 

PARAMOUNT GOLD & SILVER CORP.

 

Per:

 

 

Name:

 

 

Title:

 

 

I have authority to bind the corporation.














--------------------------------------------------------------------------------







EXHIBIT “A”

INDEMNITY




In connection with the engagement of Dahlman Rose to assist the Company as
described in the attached engagement letter, including modifications or future
additions to such engagement and related activities prior to the date of the
engagement letter (the “Engagement”), the Company agrees that it will indemnify
and hold harmless Dahlman Rose and its affiliates and their respective
directors, officers, agents, representatives and employees and each other person
controlling Dahlman Rose or any of its affiliates (each of the foregoing,
including DRC, being an “Indemnified Person”) to the full extent lawful, from
and against any losses, expenses (including legal fees and expenses),
assessments, claims, damages, judgments, liabilities or proceedings (hereinafter
collectively referred to as “losses”) to which any Indemnified Person may become
subject under any applicable federal or state law, or otherwise, as such losses
are incurred by a Indemnified Person, and are (i) caused by, or arising out of
or in connection with, any untrue statement or alleged untrue statement of a
material fact contained in the transaction documents or any offering materials
used in connection with the Placement (including any amendments or supplements
thereto) or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than any untrue offering statements
or alleged untrue statements in, or omissions or alleged omissions from,
information relating to a Indemnified Person furnished in writing by or on
behalf of such Indemnified Person expressly for use in such materials), (ii)
related to or otherwise arising out of the Engagement and such Indemnified
Person’s performance of the services contemplated thereby, or (iii) related to
the Company’s breach of any representation, warranty or covenant in the
Agreement or any other agreement entered into in connection with the
Transaction, whether or not any pending or threatened action, claim or
proceeding giving rise to such losses is initiated or brought by or against the
Company or on the Company’s behalf and whether or not in connection with any
action, proceeding or investigation in which the Company or such Indemnified
Persons are a party or parties, except to the extent that any losses solely with
respect to the foregoing clause (ii) are found in a final judgment by a court of
competent jurisdiction to have resulted solely from such Indemnified Person’s
bad faith or willful misconduct. The Company will promptly reimburse each
Indemnified Person for its costs of defense (including reasonable legal fees and
expenses and the cost of any investigation and preparation) when and as they are
incurred. The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or its security holders or creditors related to or arising out of the
Engagement or such Indemnified Person’s performance of services in connection
with the Engagement except to the extent that any losses are found in a final
judgment by a court of competent jurisdiction to have resulted solely from such
Indemnified Person’s bad faith or willful misconduct.

If for any reason the foregoing indemnification is unavailable in whole or in
part to a Indemnified Person, then the Company shall contribute to any losses
for which such indemnification is unavailable (i) in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by the Company on the one hand and the Indemnified Person on the other
hand from the matters contemplated by the Engagement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Indemnified Person with respect to such losses and any other relevant equitable
considerations. The parties agree that for the purposes hereof, the relative
benefits received (or anticipated to be received) by DRC and by the Company
shall be deemed to be in the same proportion as (i) the total value received (or
proposed to be received) by the Company,











--------------------------------------------------------------------------------

pursuant to the matters (whether or not consummated) for which DRC has been
engaged bears to (ii) the cash fees actually paid to DRC (excluding payments or
reimbursement of expenses) in connection with the Engagement less any amounts
paid or payable or other liabilities incurred by the Indemnified Person in
connection with the Engagement; provided, however, that, to the extent permitted
by applicable law, in no event shall DRC or any Indemnified Person be required
to contribute an aggregate amount in excess of the aggregate cash fees actually
paid to DRC under the Agreement less any amounts paid or payable or other
liabilities incurred by Indemnified Person in connection with the Engagement.
The Company agrees that it would not be just and equitable if contribution
pursuant to this paragraph were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to above.

Promptly after receipt by an Indemnified Person of written notice of the
existence or commencement of any action, proceeding or investigation for which
such Indemnified Person may seek reimbursement or indemnification or the
assertion in writing (and reasonable detail) of any claim for which an
Indemnified Person may seek reimbursement or indemnification, such Indemnified
Person shall notify the Company in writing thereof; provided, however, that the
failure of such Indemnified Person to so notify the Company (i) shall in no
event affect the reimbursement or indemnification rights and obligations
hereunder with respect to any other Indemnified Person and (ii) shall not affect
the reimbursement or indemnification rights or obligations hereunder with
respect to such Indemnified Person except to the extent that the failure to so
provide such notice shall actually and materially damage the Company.

The Company will not, without the Indemnified Persons’ prior written consent,
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought hereunder (whether or not any Indemnified Persons are actual or
potential parties to such claim, action or proceeding), unless such settlement,
compromise or consent (i) includes a provision unconditionally and completely
releasing each Indemnified Person from all liability arising out of such claim,
action or proceeding, (ii) does not include any statement of fault or
culpability with respect to any Indemnified Person and (iii) does not involve
any payment of money or other value by any Indemnified Person or any injunctive
relief or factual findings or stipulations binding on any Indemnified Person.

No waiver, amendment or other modification of this Agreement shall be effective
unless in writing and signed by each person or entity to be bound thereby. The
foregoing shall be in addition to any rights that the parties may have at common
law or otherwise. For purposes of enforcing this Exhibit A, the parties hereby
consent to personal jurisdiction, service and venue in any court in which any
claim or proceeding which is subject to this Exhibit A is brought against any
Indemnified Person and waive any defense of lack of personal jurisdiction and
irrevocably agree that all changes in respect of any suit, action or proceeding
may be heard or determined in any such court.

BOTH THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) AND DRC HEREBY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THIS EXHIBIT A, THE ENGAGEMENT,
OR DRC’S PERFORMANCE OF THE SERVICES REFERRED TO THEREIN.

This Exhibit A shall remain in full force and effect indefinitely,
notwithstanding the completion or termination of the Engagement. If any term,
provision, covenant or restriction contained in this Exhibit A is held by a
court of competent jurisdiction or other applicable authority to be invalid,
void, unenforceable or against relevant policy, the remainder of the terms,
provisions, covenants and











--------------------------------------------------------------------------------

restrictions contained in this Exhibit A shall remain in full force and effect
and shall in no way be impaired, invalidated or affected.

This Exhibit A and the representations and warranties of the parties contained
in the Agreement or any other agreement entered into in connection with the
Transaction shall remain in full force and effect regardless of any
investigation made by or on behalf of the respective parties, and shall survive
any termination of such Agreement or other agreement, as the case may be, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, DRC and other Indemnified Persons.









